DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 2/1/2021 has been entered. Claims 1-30 are still pending in this application, with claims 1, 11, 21 and 27 being independent.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 21, 22, 27 and 28 have been interpreted under 35 U.S.C. 112, sixth paragraph.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 11-14, 18, 21-24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2014/0192917 A1, hereinafter Nam) in view of Deenoo et al. (US 2018/0310283, hereinafter Deenoo).

Regarding claim 1, Nam discloses a method of wireless communication for a base station [see Nam Fig. 6, paragraph 61 and fig. 7], the method comprising: 
Communicating with a user equipment (UE) through an active beam [see Nam Fig. 7 and paragraph 62, BS communicates with the user using an active beam]; 
Transmitting, to the UE, information indicating a periodicity at which control information is to be communicated on a control channel through a control-information beam [see Nam Fig. 6 and paragraphs 61, 81-85, periodic CSI feedback is configured by the BS and the UE communicates CSI feedback (i.e. control information) at a periodicity in PUCCH mode]; and 
Communicating, with the UE, the control information on the control channel through the control-information beam at the periodicity [see Nam Fig. 10 and paragraphs 61 and 84].
Nam does not expressly disclose that the control information beam is different from the active beam.
However, in the same or similar field of invention, Deenoo discloses an example (see Deenoo Figure 12) where a subframe may carry control channel beams B1, B2 (i.e. control information beams). In addition, the data region within the subframe may carry multiple PDSCH beams (see Deenoo paragraph 0149). This indicates that a control information beam is different from the active beam (e.g. PDSCH beams). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nam to have the feature of control information beam being different from the active beam; as taught by Deenoo. The suggestion/motivation would have been to provide for efficient UE operation (Deenoo paragraphs 0004 and 0007).

Regarding claim 2, Nam and Deenoo disclose the method of claim 1. Nam and Deenoo further disclose wherein the control channel includes a physical uplink control channel (PUCCH), and the communication, with the UE, of the control information on the control channel comprises: receiving, from the UE, the control information carried on the PUCCH through the control-information beam based on the periodicity [see Nam paragraphs 61 and 81-85 and fig. 6, periodic CSI feedback is configured by the BS 

Regarding claim 3, Nam and Deenoo disclose the method of claim 1. Nam and Deenoo further disclose wherein the control-information beam includes at least one candidate beam, the at least one candidate beam corresponding to a beam index included in a set of candidate beam indexes maintained by the base station [see Nam Fig. 9A and paragraph 82, IE-CSI-RS as a beam index as one of available beams, the index identifies which beam is to be used]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 4, Nam and Deenoo disclose the method of claim 1. Nam and Deenoo further disclose wherein the control-information beam includes at least one wide beam, the at least one wide beam having an angle greater than that of the active beam [see Nam paragraphs 88-89, wide-beam and narrow-beam configurations]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 8, Nam and Deenoo disclose the method of claim 1. Nam and Deenoo further disclose regarding receiving a request to change the active beam, the request indicating a beam index corresponding to a second beam; and changing the active beam to the second beam corresponding to the beam index indicated by the request [see Nam paragraph 82, the UE feeds back a preferred beam index]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 11, Nam discloses a method of wireless communication for a user equipment (UE) [see Nam Fig. 6], the method comprising:
Communicating with a base station through an active beam [see Nam Fig. 7 and paragraph 62, BS communicates with the user using an active beam]; 
Receiving, from the base station, information indicating a periodicity at which control information is to be communicated on a control channel through a control-information beam [see Nam Fig. 6 and 
Communicating, with the base station, the control information on the control channel through the control-information beam at the periodicity [see Nam Fig. 10 and paragraphs 61 and 84].
Nam does not expressly disclose that the control information beam is different from the active beam.
However, in the same or similar field of invention, Deenoo discloses an example (see Deenoo Figure 12) where a subframe may carry control channel beams B1, B2 (i.e. control information beams). In addition, the data region within the subframe may carry multiple PDSCH beams (see Deenoo paragraph 0149). This indicates that a control information beam is different from the active beam (e.g. PDSCH beams). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nam to have the feature of control information beam being different from the active beam; as taught by Deenoo. The suggestion/motivation would have been to provide for efficient UE operation (Deenoo paragraphs 0004 and 0007).

Regarding claim 12, Nam and Deenoo disclose the method of claim 11. Nam and Deenoo further disclose wherein the control channel includes a physical uplink control channel (PUCCH), and the communication of the control information on the control channel comprises: sending, to the base station, the control information on the PUCCH through the control-information beam based on the periodicity [see Nam paragraphs 61 and 81-85 and fig. 6, periodic CSI feedback is configured by the BS and the UE communicated CSI feedback (i.e. control information) via a PUCCH at a periodicity defined by the configuration]. In addition, the same motivation is used as the rejection of claim 11. 

Regarding claim 13, Nam and Deenoo disclose the method of claim 11. Nam and Deenoo further disclose wherein the control-information beam includes at least one candidate beam, the at least one candidate beam corresponding to a beam index included in a set of candidate beam indexes maintained by the base station [see Nam Fig. 9A and paragraph 82, IE-CSI-RS as a beam index as one of available 

Regarding claim 14, Nam and Deenoo disclose the method of claim 11. Nam and Deenoo further disclose wherein the control-information beam includes at least one wide beam, the at least one wide beam having an angle greater than that of the active beam [see Nam paragraphs 88-89, wide-beam and narrow-beam configurations]. In addition, the same motivation is used as the rejection of claim 11.

Regarding claim 18, Nam and Deenoo disclose the method of claim 11. Nam and Deenoo further disclose regarding transmitting, to the base station, a request to change the active beam, the request indicating a beam index corresponding to a second beam; and changing the active beam to the second beam corresponding to the beam index indicated by the request [see Nam paragraph 82, the UE feeds back a preferred beam index]. In addition, the same motivation is used as the rejection of claim 11. 

Regarding claim 21, Nam discloses a base station [see Nam Fig. 4, TX and RX processing circuitry combined with controller, paragraph 51-52, structure equivalent to the means described below] comprising: 
Means for communicating data with a user equipment (UE) through an active beam [see Nam Fig. 7 and paragraph 62, BS communicates with the user using an active beam]; 
Means for transmitting, to the UE through the active beam, information indicating a periodicity at which control information different from the data is to be communicated on a control channel through a control-information beam [see Nam Fig. 6 and paragraphs 61, 81-85, periodic CSI feedback is configured by the BS and the UE communicates CSI feedback (i.e. control information) at a periodicity in PUCCH mode]; and 
Means for communicating, with the UE, the control information on the control channel through the control-information beam at the periodicity [see Nam Fig. 10 and paragraphs 61 and 84].
Nam does not expressly disclose that the control information beam is different from the active beam.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nam to have the feature of control information beam being different from the active beam; as taught by Deenoo. The suggestion/motivation would have been to provide for efficient UE operation (Deenoo paragraphs 0004 and 0007).

Regarding claim 22, Nam and Deenoo disclose the base station of claim 21. Nam and Deenoo further disclose wherein the control channel includes a physical uplink control channel (PUCCH), and the means for communicating, with the UE, the control information on the control channel is configured to receive, from the UE, the control information carried on the PUCCH through the control-information beam based on the periodicity [see Nam paragraphs 61 and 81-85 and fig. 6, periodic CSI feedback is configured by the BS and the UE communicated CSI feedback (i.e. control information) via a PUCCH at a periodicity defined by the configuration]. In addition, the same motivation is used as the rejection of claim 21. 

Regarding claim 23, Nam and Deenoo disclose the base station of claim 21. Nam and Deenoo further disclose wherein the control-information beam includes at least one candidate beam, the at least one candidate beam corresponding to a beam index included in a set of candidate beam indexes maintained by the base station [see Nam Fig. 9A and paragraph 82, IE-CSI-RS as a beam index as one of available beams, the index identifies which beam is to be used]. In addition, the same motivation is used as the rejection of claim 21.

Regarding claim 24, Nam and Deenoo disclose the base station of claim 21. Nam and Deenoo further disclose wherein the control-information beam includes at least one wide beam, the at least one 

Regarding claim 27, Nam discloses a user equipment (UE) [see Nam Fig. 4, TX and RX processing circuitry combined with controller, paragraph 51-52, structure equivalent to the means described below] comprising: 
Means for communicating data with a base station through an active beam [see Nam Fig. 7 and paragraph 62, BS communicates with the user using an active beam]; 
Means for receiving, from the base station through the active beam, information indicating a periodicity at which control information different from the data is to be communicated on a control channel through a control-information beam [see Nam Fig. 6 and paragraphs 61, 81-85, periodic CSI feedback is configured by the BS and the UE communicates CSI feedback (i.e. control information) at a periodicity in PUCCH mode]; and 
Means for communicating, with the base station, the control information on the control channel through the control-information beam at the periodicity [see Nam Fig. 10 and paragraphs 61 and 84].
Nam does not expressly disclose that the control information beam is different from the active beam.
However, in the same or similar field of invention, Deenoo discloses an example (see Deenoo Figure 12) where a subframe may carry control channel beams B1, B2 (i.e. control information beams). In addition, the data region within the subframe may carry multiple PDSCH beams (see Deenoo paragraph 0149). This indicates that a control information beam is different from the active beam (e.g. PDSCH beams). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nam to have the feature of control information beam being different from the active beam; as taught by Deenoo. The suggestion/motivation would have been to provide for efficient UE operation (Deenoo paragraphs 0004 and 0007).

claim 28, Nam and Deenoo disclose the UE of claim 27. Nam and Deenoo further disclose wherein the control channel includes a physical uplink control channel (PUCCH), and the means for communicating the control information on the control channel is configured to send, to the base station, the control information on the PUCCH through the control-information beam based on the periodicity [see Nam paragraphs 61 and 81-85 and Fig. 6, periodic CSI feedback is configured by the BS and the UE communicated CSI feedback (i.e. control information) via a PUCCH at a periodicity defined by the configuration]. In addition, the same motivation is used as the rejection of claim 27. 

Regarding claim 29, Nam and Deenoo disclose the UE of claim 27. Nam and Deenoo further disclose wherein the control-information beam includes at least one candidate beam, the at least one candidate beam corresponding to a beam index included in a set of candidate beam indexes [see Nam Fig. 9A and paragraph 82, IE-CSI-RS as a beam index as one of available beams, the index identifies which beam is to be used]. In addition, the same motivation is used as the rejection of claim 27. 

Regarding claim 30, Nam and Deenoo disclose the UE of claim 27. Nam and Deenoo further disclose wherein the control-information beam includes at least one wide beam, the at least one wide beam having an angle greater than that of the active beam [see paragraphs 88-89, wide-beam and narrow-beam configurations]. In addition, the same motivation is used as the rejection of claim 27. 

Claims 5, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Deenoo, and further in view of Lohr et al. (US 2011/0107169 A1).

Regarding claim 5, Nam and Deenoo disclose the method of claim 1. Nam and Deenoo do not expressly disclose wherein the information indicating the periodicity is transmitted through radio resource control (RRC) signaling.
However, in the same or similar field of invention, Lohr discloses that the UE receives RRC signaling from the network regarding the periodicity of transmissions (see Lohr paragraph 114). 


Regarding claim 15, Nam and Deenoo disclose the method of claim 11. Nam and Deenoo do not expressly disclose wherein the information indicating the periodicity is received using radio resource control (RRC) signaling. 
However, in the same or similar field of invention, Lohr discloses that the UE receives RRC signaling from the network regarding the periodicity of transmissions (see Lohr paragraph 114). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nam and Deenoo to have the feature of the information indicating the periodicity is received using radio resource control (RRC) signaling; as taught by Lohr. The suggestion/motivation would have been to prevent false activation of resources in the network (Lohr paragraphs 0094-0095).

Regarding claim 25, Nam and Deenoo disclose the base station of claim 21. Nam and Deenoo do not expressly disclose wherein the information indicating the periodicity is transmitted through radio resource control (RRC) signaling.
However, in the same or similar field of invention, Lohr discloses that the UE receives RRC signaling from the network regarding the periodicity of transmissions (see Lohr paragraph 114). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nam and Deenoo to have the feature of the information indicating the periodicity is transmitted through radio resource control (RRC) signaling; as taught by Lohr. The suggestion/motivation would have been to prevent false activation of resources in the network (Lohr paragraphs 0094-0095).

Claims 6-7, 16-17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Deenoo, and further in view of Suzuki et al. (US 2016/0380742 A1, hereinafter Suzuki).

Regarding claim 6, Nam and Deenoo disclose the method of claim 1. Nam and Deenoo do not expressly disclose wherein the information indicating the periodicity is transmitted on a physical downlink control channel (PDCCH).
However, in the same or similar field of invention, Suzuki discloses that periodicity information is transmitted on PDCCH (see Suzuki paragraph 0285, periodicity information is transmitted on PDCCH). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nam and Deenoo to have the feature of the information indicating the periodicity is transmitted on a physical downlink control channel (PDCCH); as taught by Suzuki. The suggestion/motivation would have been to efficiently communicate with the base station (Suzuki paragraph 0028). 

Regarding claim 7, Nam, Deenoo and Suzuki disclose the method of claim 6.  Nam, Deenoo and Suzuki further disclose wherein the information indicating the periodicity includes downlink control information (DCI) of the PDCCH [see Suzuki paragraph 0285, DCI information is transmitted on PDCCH]. In addition, the same motivation is used as the rejection of claim 6.

Regarding claim 16, Nam and Deenoo disclose the method of claim 11. Nam and Deenoo do not expressly disclose wherein the information indicating the periodicity is received on a physical downlink control channel (PDCCH).
However, in the same or similar field of invention, Suzuki discloses that periodicity information is transmitted on PDCCH (see Suzuki paragraph 0285, periodicity information is transmitted on PDCCH). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nam and Deenoo to have the feature of the information indicating the periodicity is received on a physical downlink control channel (PDCCH); as taught by Suzuki. The 

Regarding claim 17, Nam, Deenoo and Suzuki disclose the method of claim 16. Nam, Deenoo and Suzuki further disclose wherein the information indicating the periodicity includes downlink control information (DCI) of the PDCCH [see Suzuki paragraph 0285, DCI information is transmitted on PDCCH]. In addition, the same motivation is used as the rejection of claim 16.

Regarding claim 26, Nam and Deenoo disclose the base station of claim 21. Nam and Deenoo disclose the method of claim 11. Nam and Deenoo do not expressly disclose wherein the information indicating the periodicity is transmitted on a physical downlink control channel (PDCCH).
However, in the same or similar field of invention, Suzuki discloses that periodicity information is transmitted on PDCCH (see Suzuki paragraph 0285, periodicity information is transmitted on PDCCH). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nam and Deenoo to have the feature of the information indicating the periodicity is transmitted on a physical downlink control channel (PDCCH); as taught by Suzuki. The suggestion/motivation would have been to efficiently communicate with the base station (Suzuki paragraph 0028). 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Deenoo, and further in view of Kim et al. (US 2015/0288439 A1, hereinafter Kim).

Regarding claim 9, Nam and Deenoo disclose the method of claim 8. Nam and Deenoo do not expressly disclose wherein the request indicates the beam index through at least one of a cyclic shift or spreading across symbols.
However, in the same or similar field of invention, Kim discloses that beam index corresponds to information on cyclic shift (see Kim paragraphs 0061 and 0062).


Regarding claim 19, Nam and Deenoo disclose the method of claim 18. Nam and Deenoo do not expressly disclose wherein the request indicates the beam index through at least one of a cyclic shift or spreading across symbols.
However, in the same or similar field of invention, Kim discloses that beam index corresponds to information on cyclic shift (see Kim paragraphs 0061 and 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nam and Deenoo to have the feature of the request indicates the beam index through at least one of a cyclic shift or spreading across symbols; as taught by Kim. The suggestion/motivation would have been to implement hybrid beamforming techniques in order to allow for multi-data transmission and beamforming gain (Kim paragraph 0013). 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Deenoo, and further in view of Josiam et al. (US 2015/0009951 A1, hereinafter Josiam).

Regarding claim 10, Nam and Deenoo disclose the method of claim 8. Nam and Deenoo do not expressly disclose wherein the request indicates the beam index through at least one of a subcarrier region or a random access channel (RACH).
However, in the same or similar field of invention, Josiam discloses regarding beam index exchange transmitted through RACH procedure (see Josiam paragraph 0098).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nam and Deenoo to have the feature of the request indicates the beam index through at least one of a subcarrier region or a random access channel (RACH); as taught by 

Regarding claim 20, Nam and Deenoo disclose the method of claim 18. Nam and Deenoo do not expressly disclose wherein the request indicates the beam index through at least one of a subcarrier region or a random access channel (RACH).
However, in the same or similar field of invention, Josiam discloses regarding beam index exchange transmitted through RACH procedure (see Josiam paragraph 0098).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nam and Deenoo to have the feature of the request indicates the beam index through at least one of a subcarrier region or a random access channel (RACH); as taught by Josiam. The suggestion/motivation would have been to improve sensing of channel quality in wireless systems (Josiam paragraph 0003). 


Response to Arguments

Applicant’s arguments filed on 2/1/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414